DETAILED ACTION
Claims 1-7 and 9-12 are currently pending. 
Claim 8 has been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.
 


Response to Arguments
Applicant’s arguments, see Remarks, filed 12/30/2021, with respect to the rejection(s) of claim 1, as amended, under Foo have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miyazawa (US 2016/0133012). 

Claim Objections
 Examiner withdraws the previous objection to claim 12 in view of the current amendment.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazawa (US 2016/0133012). 
Regarding claim 1, Miyazawa teaches: 
A radiographic system, comprising: 
a memory; (Miyazawa CPU with memory) and
 one or more processor in communication with the memory to function as: (Miyazawa CPU with memory)
(Miyazawa, [0035] the examination information saving unit is constituted by a database, the imaging maneuver saving unit performs saving, updating deleting and searching of imaging maneuvers, maneuvers include all methods from execution (methods) to post processing (protocols) )
 a determination unit configured to determine whether an imaging method of an imaging protocol associated with an examination order matches at least one of the plurality of imaging methods stored in the storage unit; (Miyazawa [0039] selection of the imaging maneuver is made and then transmits the information to the examination control) and 
an image processing unit configured to apply, in a case where the determination unit determines that the imaging method matches at least one imaging method, a plurality of image processing conditions related to image processing on a captured image of an imaging protocol corresponding to the at least one imaging method to a radiographic image captured based on the imaging protocol associated with the examination order and generates a plurality of radiographic images from the captured radiographic image.  (Miyazawa [0040-42] X-ray imaging is performed and post processing is performed in accordance with the selected maneuver. Post processing includes processing such as gradation processing, geometric conversion, etc. (image processing conditions))

Regarding claim 2, Miyazawa teaches: 
The radiographic system according to claim 1, wherein the storage unit stores the imaging method and the image processing condition in association with the imaging protocol.  (Miyazawa, [0035] the examination information saving unit is constituted by a database, the imaging maneuver saving unit performs saving, updating deleting and searching of imaging maneuvers, maneuvers include all methods from execution (methods) to post processing (protocols) )

Regarding claim 11, Miyazawa teaches: 
A radiographic method, comprising: 
storing a plurality of imaging methods in association with a plurality of imaging protocols; -3-Amendment for Application No.: 16/561,768 Attorney Docket: 10197608US01 (Miyazawa, [0035] the examination information saving unit is constituted by a database, the imaging maneuver saving unit performs saving, updating deleting and searching of imaging maneuvers, maneuvers include all methods from execution (methods) to post processing (protocols))
determining whether an imaging method of an imaging protocol associated with an examination order matches at least one of the plurality of stored imaging methods; (Miyazawa [0039] selection of the imaging maneuver is made and then transmits the information to the examination control) and
 applying, in a case where it is determined that the imaging method matches at least one imaging method, a plurality of image processing conditions condition of an imaging protocol corresponding to the at least one imaging method to a radiographic image captured based on the imaging protocol associated with the examination order and generates a plurality of radiographic images.   (Miyazawa [0040-42] X-ray imaging is performed and post processing is performed in accordance with the selected maneuver. Post processing includes processing such as gradation processing, geometric conversion, etc. (image processing conditions))


A radiographic method, comprising: 
storing a plurality of imaging methods in association with a plurality of imaging protocols; -3-Amendment for Application No.: 16/561,768 Attorney Docket: 10197608US01 (Miyazawa, [0035] the examination information saving unit is constituted by a database, the imaging maneuver saving unit performs saving, updating deleting and searching of imaging maneuvers, maneuvers include all methods from execution (methods) to post processing (protocols))
determining whether an imaging method of an imaging protocol associated with an examination order matches at least one of the plurality of stored imaging methods; (Miyazawa [0039] selection of the imaging maneuver is made and then transmits the information to the examination control) and
 applying, in a case where it is determined that the imaging method matches at least one imaging method, a plurality of image processing conditions condition of an imaging protocol corresponding to the at least one imaging method to a radiographic image captured based on the imaging protocol associated with the examination order and generates a plurality of radiographic images.   (Miyazawa [0040-42] X-ray imaging is performed and post processing is performed in accordance with the selected maneuver. Post processing includes processing such as gradation processing, geometric conversion, etc. (image processing conditions))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyzawa as applied to claim 1 above, and further in view of Semba (US 2017/0163869). 
Regarding claim 3, Miyazawa fails to teach: 
The radiographic system according to claim 1, wherein the determination unit determines whether or not at least an imaged region and an imaging direction of the imaging method matches the imaged region and the imaging direction of the at least one imaging method.  
Semba teaches: 
The radiographic system according to claim 1, wherein the determination unit determines whether or not at least an imaged region and an imaging direction of the imaging method matches the imaged region and the imaging direction of the at least one imaging method.  (Semba [0146] it is determined whether the imaging region and position in the current protocol match the region and position of the additional protocol)
Before the time of filing it would have been obvious to one of ordinary skill in the art to add the step of determining if an area of imaging matches that of the imaging protocol stored (as 

	Regarding claim 4, the combination of Miyazawa and Semba teaches: 
The radiographic system according to claim 3, wherein the determination unit determines that the imaging methods are coincident in a case where the imaged region and the imaging direction of the imaging protocol associated with the examination order are respectively same as an imaged region and an imaging direction of any of the imaging - 23 -10197608US01 protocols stored in the storage unit.   (Semba [0146] it is determined whether the imaging region and position in the current protocol match the region and position of the additional protocol)
	Before the time of filing it would have been obvious to one of ordinary skill in the art to add the step of determining if an area of imaging matches that of the imaging protocol stored (as taught by Semba). The motivation for the combination of the references is to allow for physician customized orders. (Semba [0005])

Regarding claim 5, the combination of Miyazawa and Semba teaches: 
The radiographic system according to claim 1, further comprising a determination condition setting unit configured to set a determination condition used in the determination unit.  (Semba [0146] it is determined whether the imaging region and position in the current protocol match the region and position of the additional protocol, the current protocol is the determination condition)
Before the time of filing it would have been obvious to one of ordinary skill in the art to add the step of determining if an area of imaging matches that of the imaging protocol stored (as 

Regarding claim 6, the combination of Miyazawa and Semba teaches: 
The radiographic system according to claim 5, wherein the determination condition setting unit sets the determination condition by adding a determination parameter in addition to an imaged region and an imaging direction.  (Semba [0146] it is determined whether the imaging region and position in the current protocol match the region and position of the additional protocol, the current protocol is the determination parameter)
	Before the time of filing it would have been obvious to one of ordinary skill in the art to add the step of determining if an area of imaging matches that of the imaging protocol stored (as taught by Semba). The motivation for the combination of the references is to allow for physician customized orders. (Semba [0005])

Regarding claim 7, the combination of Miyazawa and Semba teaches: 
	The radiographic system according to claim 6, wherein the determination parameter is at least one of an imaging attitude, an imaging condition of a radiation in a radiation generation apparatus, and an image processing condition.  (Miyazawa, [0035] the examination information saving unit is constituted by a database, the imaging maneuver saving unit performs saving, updating deleting and searching of imaging maneuvers, maneuvers include all methods from execution (condition of radiation) to post processing (image processing condition))



The radiographic system according to claim 1, wherein the determination unit determines whether the imaging protocol associated with the examination order belongs to an imaging method group same as the imaging protocols stored in the storage unit.  (Semba [0146] it is determined whether the imaging region and position in the current protocol match the region and position of the additional protocol,)
	Before the time of filing it would have been obvious to one of ordinary skill in the art to add the step of determining if an area of imaging matches that of the imaging protocol stored (as taught by Semba). The motivation for the combination of the references is to allow for physician customized orders. (Semba [0005])

Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Miyazawa as applied to claim 1 above, and further in view of Foo (US 2013/0090946). 
Regarding claim 10, Miyazawa fails to teach: 
The radiographic system according to claim 1, further comprising a display unit configured to display the radiographic image, wherein the display unit highlights an icon corresponding to the imaging protocol of the matching imaging method determined by the determination unit.
Foo teaches: 
The radiographic system according to claim 1, further comprising a display unit configured to display the radiographic image, wherein the display unit highlights an icon corresponding to the imaging protocol of the matching imaging method determined by the determination unit. (Foo [0057] the user selects a scan type from a one touch display which includes icons according to the scan type, the icons are automatically populated based on scan information and patient information. See also [0059] images are displayed on the user interface). 
Before the time of filing, it would have been obvious to one of ordinary skill in the art to substitute the display of a highlighted imaging protocol as taught by Foo for the display of a selection of an imaging protocol as taught by Miyazawa. The rationale for the substitution is the simple substitution of one well known display of imaging protocols for another yielding the predictable result of a display of a choice of imaging protocols. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666